 



Exhibit 10.1
AMENDMENT TO FUTURE ELECTRONICS INCORPORATED
WORLDWIDE AUTHORIZED DISTRIBUTOR MARKET PRICE AGREEMENT
For good and valuable consideration, including Future Electronics’ significant
and substantial efforts to market Sipex Product, the parties hereby agree to
amend the July 1, 1993 Future Electronics Incorporated Worldwide Authorized
Distributor Market Price Agreement (the “Agreement”) as follows:
Paragraph 1l(a) of the Agreement is hereby superceded as follows: The term of
the Agreement is hereby extended until October 1, 2007 (the “Term”) unless
sooner terminated by FUTURE pursuant to paragraph 11 (b) of the Agreement. At
the end of the Term, the Agreement shall renew from year to year in a manner
consistent with paragraph 11 (a) of the Agreement.
During the term, SUPPLIER agrees that FUTURE shall be its exclusive distributor,
and is hereby granted under all rights of SUPPLIER worldwide, the exclusive
right to distribute the Products in North America and Europe (as the term
Products is defined in paragraph 1 (a) of the Agreement). In addition, SUPPLIER
agrees not to authorize or permit any additional distributors in Asia, other
than the distributors authorized as of the date of this Amendment, without the
prior written consent of FUTURE. SUPPLIER reserves the right to substitute other
distributors in Asia for existing ones.
SUPPLIER agrees to waive its right of termination for convenience under Section
11(b) of the Agreement; provided however, that SUPPLIER may terminate the
Agreement:
(i) if FUTURE is in material breach of the Agreement and such breach is uncured
within ninety days of notice by SUPPLIER;
(ii) upon the execution by FUTURE of an assignment for the benefit of creditors,
or the commencement by or against FUTURE of voluntary or involuntary proceedings
under any bankruptcy, insolvency, reorganization or similar laws of any
jurisdiction, or if an order shall be made or any resolution passed or other
corporate action taken for the winding up, liquidation or dissolution of FUTURE,
if a receiver is appointed for FUTURE or all or substantially all of its assets,
or if a substantial part of FUTURE’S goods or properties shall be taken in
execution; or
(iii) FUTURE should be acquired by any other entity, or FUTURE shall sell or
otherwise transfer all or substantially all of its assets to any other entity.
SUPPLIER agrees to amend Section 10 of the Agreement to include indemnification
of FUTURE by SUPPLIER for an infringement not only of any United States or
Canadian, or foreign patent, copyright, trademark secret or violation of any
legislation enacted or like or similar claims but also of infringement of any
such intellectual property or violation of any legislation or like or similar
claim recognized anywhere else in the world.
IN WITNESS WHEREOF, each of the Parties has signed this Amendment on the lst day
of October 2002.

                  SIPEX CORPORATION       FUTURE ELECTRONICS, INC.
 
               
By:
  /s/ Walid Maghribi  9/22/02       By:   /s/ Sam Abrams
 
                Printed Name: Walid Maghribi       Printed Name: Sam Abrams
Title: President & CEO       Title: Executive Vice President

 